Reducing alcohol-related harm (debate)
The next item is the report by Alessandro Foglietta, on behalf of the Committee on the Environment, Public Health and Food Safety, on a European Union strategy to support Member States in reducing alcohol-related harm.
rapporteur. - (IT) Mr President, ladies and gentlemen, it is very satisfying to see the culmination and conclusion of such an important report. I should like to offer my warmest thanks to colleagues, the shadow rapporteurs, the groups and the officials who have made this outcome possible.
Reducing harmful alcohol consumption has in recent years become one of the priorities of health and social policies throughout the world, and the European Union is playing its part here too. The European Commission gave us a text that contained a great deal of food for thought, which we have tried to build on and supplement.
Examination of the harm caused by alcohol abuse gave an extremely bleak and worrying picture: very high mortality among young people, in particular as a result of road accidents, ill-treatment in the family, growing numbers of cases of foetal alcohol syndrome, increasingly widespread liver disease and alcohol dependence, among young people as well, in all the Member States. The costs of health treatment amount in Europe to EUR 17 billion, alongside the EUR 5 billion spent on treatment and prevention.
It should be stressed that it is alcohol abuse that is the problem; alcohol consumption cannot be demonised per se since it is part of the culture, history and traditions of many Member States and the quality of some alcohol products in many cases makes them the jewel in the crown of the producer countries. The employment aspect should not be forgotten either. It is estimated that alcohol production and processing provides jobs for over a million people in Europe.
The European Commission, which I thank, presented a communication focusing on a number of priorities which we have taken up while attempting to extend their scope through various key points: in-depth examination of the problem of consumption by young people, comprehensive provision of information, assistance and prevention, better public information campaigns making the community aware of the risks that they run when they consume alcohol irresponsibly, and examination of the problems of violence, especially domestic, connected with alcohol consumption.
In particular, measures to counter the harm resulting from abuse include: awareness-raising and risk education campaigns in schools, targeted on parents as well, making more public transport available as an alternative to private transport for people leaving night-time venues and support for initiatives by individual States focusing on the 'don't drink and drive' principle, a European prize for the best information campaign run in schools, financial support for the dissemination of instruments enabling people themselves to monitor their blood alcohol content, and strict action against 'alcopops'.
Another of the innovative points of the report, which has been welcomed by the Commission, is the idea of using the so-called brief intervention to disseminate a responsible and informed approach to alcohol consumption. General practitioners, through the daily and direct relationship that they have with patients, could be a valuable resource for identifying alcohol-related problems even before patients themselves become aware of them: a simple questionnaire, known as an audit, which is already being tried out in some European cities, could supplement such personal action.
Other measures in particular include the promotion of measures to reduce the road accidents caused by alcohol abuse, for instance by stepping up checks on drink-driving, disseminating tests enabling people themselves to monitor their blood alcohol content, offering incentives for 'designated-driver' programmes, lowering admissible blood alcohol contents and introducing harsher penalties for drink-drivers.
The report proposes, and here it seems to have the support of all the European Parliament's groups, a blood alcohol content limit which is as close as possible to 0 for new drivers, in order to provide a concrete foundation for the strategy which goes beyond the simple statement of principle and the caution shown by the Commission in its text, even though many of the measures that could be adopted to counter alcohol abuse come within the competence of the individual States, especially measures in the health and safety field.
The European Union can try to stimulate, offer incentives for, promote and suggest the adoption of some of these measures. One of the issues on which consensus was lacking was undoubtedly the question of labelling to highlight the risks and dangers of excessive alcohol consumption. On a personal level, I feel that I should ask the Commission for a detailed study from which the various systems of information and communication, including labelling, can be drawn up.
In conclusion, the strategy, as amended by Parliament, could provide substantial added value over individual national policies, especially as it would be possible to direct the work of the Member States towards common objectives.
In the text of the report, I have tried above all to tackle this issue in a balanced and common-sense way, avoiding any demonisation of moderate alcohol consumption in order to take account of the centuries-old tradition of responsible drinking, and by trying to suggest measures likely to counter the problems which are unfortunately now so common in Europe and throughout the world. I should like to thank everyone for their support and cooperation.
Member of the Commission. - Mr President, I would like to begin by thanking the rapporteur for the excellent work and the very good report that he has produced, and also the other members of the committee who have supported him and worked with him in producing such an interesting, useful and positive report.
I do not want to repeat much of what has been included in the communication or in the report, and I begin by saying that I am very happy that we see eye to eye as to how we can solve and deal with such a difficult and important problem. We know the statistics, which are worrying. Almost 200 000 people a year in the European Union die of diseases related to excessive alcohol consumption. We have 43-45 million people who drink at hazardous levels in the European Union which amounts to 70.4% of all ill health and early deaths, and this is one of the largest causes of death among young people. So the statistics are worrying, but we have to emphasise from the outset that we are not dealing with alcohol as a product on its own: it is the excessive consumption and the abuse of alcohol that are creating these problems. Sometimes it makes it more difficult to educate and teach people how to consume, in moderate and more responsible ways, a product which has been around for centuries; it is the excess or the abuse that is causing the problems.
I am very happy that Parliament agrees with the need for a European strategy and for European action in this respect. It is true that we have to complement the policy of the Member States, as is stated in Article 152, but that does not mean that we do nothing. On the contrary, we are there to support, complement and add to the actions taken by the Member States. It is also true that we have different cultures and different traditions in the Member States but, unfortunately, we now see the problems that until recently existed only in some Member States spreading everywhere in the European Union. Unfortunately, bad habits travel fast and are very easily copied, especially by young people.
The possibility exists to exchange best practice through cooperation and working together, before it is too late. We can take action before the problem gets out of hand, and this is one of the most important aspects of this strategy.
We should focus on young people. Binge drinking is now a main concern regarding young people, but drink-driving is also one of the highest causes of deaths among young people.
At the same time, it is extremely important to focus on the priorities, and I am glad that the report agrees with the Commission on the main priorities, as I said, especially regarding young people, but also pregnant women. Unfortunately, it is still a problem in the European Union that we still have children born with problems because of alcohol consumption during pregnancy. One would have expected, in this day and age, with the highest level of education in the European Union, this would not happen, but unfortunately it does.
I have noted with great interest the reference made in the report to the problem among elderly people. This will be seriously taken into consideration for the next actions because I can see that this can also be a serious social and health problem.
The European Union as a whole will work on two levels. Firstly, there is the Committee on National Policy and Action, where the Member States are represented, and this will coordinate national alcohol policies and develop further policies, especially those identified in the communication.
But, at the same time, we also have the European Alcohol and Health Forum, where all the stakeholders are present and there we will develop concrete actions at the appropriate levels. However, it will not be a debating society or just a 'talk show'. On the contrary, we are asking for firm commitments which will not only have to produce specific results but also will have to be made public and closely monitored, and the results of the monitoring will also be made public. We are optimistic that this will be able to deal with some complicated issues, for example responsible marketing, responsible advertising - as identified in the report - and, at the same time, other aspects, like responsible serving, because it is not just the producers but also the retailers who have a serious responsibility in this area, and we will focus on this as well.
Most of the issues raised in the report confirm the policy orientations set out in the strategy outlined in the Commission's communication. Some points strive to further develop this strategy and, of course, I will pay close attention to these; other points go beyond the recommendations of the Commission's communication on some issues, such as labelling and taxation. We will reflect on these issues as well.
Concerning the warning labels on alcoholic drinks, which I know has been an issue of great debate both when the communication was being drafted and in Parliament as well, we will study the experience obtained by Member States which are already in the process of introducing them and we will explore the possibility, in cooperation with the Member States, of developing official common approaches throughout the Community regarding this issue. We have evidence that warning labels raise awareness - and that is why Member States introduced them - but, at the same time, they have to be part of a broader strategy; on their own, they cannot achieve the goals we wish for. Therefore, we need campaigns for raising awareness of education programmes. For example, we can put warning labels on bottles, but what happens to drinks served in restaurants, bars and homes where the consumer does not see the bottle and, therefore, does not see the label? So we have to come up with new ideas, for example leaflets accompanying purchases of alcoholic beverages and advice from doctors, as was mentioned in the report. These are important aspects. Responsible communication, responsible sales and responsible marketing are also important aspects, and we have what is provided in the audiovisual services legislation. However, through the forum, we can develop a code of conduct to be complied with by all stakeholders.
I should like to finish by saying that addressing alcoholic-related harm is a difficult challenge, precisely because we have to deal with one particular aspect, the excessive consumption and not the product itself. However, I believe we are moving in the right direction, before the problem becomes unmanageable.
So I am looking forward to achieving concrete results, in the bodies I mentioned earlier, but, most importantly, in close cooperation with Parliament, and I am looking forward to your support in this continuous effort.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, it is a fact that harmful and risky alcohol consumption has a considerable health, economic and social impact. It is, however, also a fact that alcohol forms part of the European cultural heritage and the majority of Europeans take a responsible attitude to it. So we do not want to condemn alcohol as such or lay down new laws. What we want to do is to focus on groups at risk and risky situations. A young person who drinks him or herself into oblivion, a pregnant women who damages her unborn child because of alcohol consumption, or a drunken driver who puts himself or others in danger: it is in precisely those areas that we need to act.
This report provides an excellent basis for doing so. It is balanced, targeted and includes all stakeholders: Member States, the alcohol industry, retailers, the catering industry, doctors, schools and parents. It clearly demarcates the various powers. The Member States are the main players. The EU only has a supporting role. Its task is to collect data, point to well-established procedures and draw up and support information campaigns. It is up to Member States to improve the implementation of existing national legislation. What, after all, is the point of strict youth protection legislation if it is not observed and if offences go unpunished?
We also recommend a 0.00% limit for young newly-qualified drivers and professional lorry drivers. The alcohol industry should undertake to refrain from directing alcohol advertising at young people. My Group is not, however, in favour of obligatory warnings on alcoholic beverages, which is why I ask you to support the draft amendments deleting provisions to that effect from the report.
It is well known, and surveys confirm it, that warning labels have no effect in this case. On the contrary, people need to be informed as early as possible about the dangers of alcohol abuse. We must inform and we must convince, rather than prescribe and prohibit. I think we have reached the point where we must realise that we are the representatives of the people, not their educators. I thank Mr Foglietta, the rapporteur, for the close collaboration.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, fellow Members, I should like first to congratulate Mr Foglietta on his work. He has produced a balanced report, showing a grasp of the problem and presenting sensible and generally speaking suitable proposals for dealing with the situation.
We agree with the objectives of encouraging responsible patterns of consumption and avoiding alcohol abuse in general and especially in the case of minors, pregnant women and drivers - we are all agreed. The proposals presented by my Group are on the same lines: we are against alcohol abuse, but it is important to distinguish between moderate and responsible consumption and abuse. Moderate and responsible consumption is not bad, on the contrary moderate consumption of wine, for example, is positively good for the health.
Also, habits in alcohol consumption vary widely in different parts of Europe. In the south, there is a culture of moderate consumption of beverages, such as wine and beer, with a relatively low alcohol content. Beverages of this kind are part of the culture in some parts of Europe and make an important contribution to the local economy. So, in our view, it does not make sense to attach warning labels indiscriminately to bottles of wine like the labels on cigarette packets, for example. Tobacco always damages health but alcohol only does in cases of alcohol abuse.
We also think information and awareness-raising campaigns are needed, to alert people to the risks of alcohol abuse. These campaigns should start in schools. This is a subject that must be approached sensibly, without preconceived fundamentalist ideas.
We are worried about the increase in alcohol consumption among young people, about the fact that they are starting to drink at an increasingly early age, mixing alcohol with drugs, and driving under the influence. These situations must be dealt with by all possible means, both at national and at European level, because the future of our young people is at stake. We agree with most of the measures proposed to address the risks arising from excessive consumption of alcohol by young people, and with the need for measures to tackle the harmful social impact of alcohol abuse, particularly domestic violence - we know that the incidence of domestic violence resulting from alcohol abuse is very high.
In most Member States, the laws prohibiting the sale of alcoholic beverages to young people are adequate; the problem is the low level of compliance. Member States must strengthen the control mechanisms and secure compliance with the legislation involving the business sector, in other words we must all take responsibility and fight abuse, but we must not demonise moderate or irresponsible consumption.
Mr President, the European Commission puts the total economic cost of alcohol abuse in Europe at 125 000 million euros a year and estimates that it is responsible for a quarter of all crimes of violence. Some more statistics: drinking alcohol during pregnancy is the leading cause of mental and physical defects in children. About 1% of the European population live with the effects of foetal alcohol syndrome. That means nearly five million Europeans, when foetal alcohol syndrome is entirely preventable. Sixty per cent of people who suffer foetal alcohol syndrome end up in prison or in psychiatric institutions. This afternoon we had a meeting, organised together with Eurocare, with a visiting specialist from my own country of the Netherlands, Dr Nico van der Lely. He said that the number of people requiring treatment for alcohol poisoning in his hospital, the Reinier de Graaf Gasthuis in Delft, had doubled over a five-year period and that in children between the ages of 10 and 15 it had actually increased six-fold. Binge drinking in particular, where you literally drank yourself under the table, seemed to be popular. During the first half of this year a good 80 juveniles had already been admitted to the Reinier de Graaf Gasthuis in Delft as a result of excessive drinking.
There are many measures which can and should be taken. Probably the most important factors here will be cost and availability plus, of course, education and information. The question is: who is best placed to handle this? The situation varies widely from one Member State to another, as the Commissioner rightly points out. So very often help will be given locally by local authorities and measures will most effectively be taken by doctors or the Member States. And under the Treaty there is little scope for it to be otherwise. It is important to have an ambitious alcohol strategy for Europe, but not to get in the way of Member States' own plans. Europe must lay down broad policy lines, and they must be clear. Alcohol abuse needs to be tackled energetically, especially amongst the young, and Europe must give the Member States as much support as it can. I am very loath to announce legislation which we cannot then carry through, because that does nothing to increase confidence in our institutions.
Mr President, I talked about foetal alcohol syndrome and alcohol abuse in juveniles. It is indeed a European problem, as the Commissioner rightly says. So I think the Member States must face up to their responsibility here and do so at European level. I think that European level is the right place for agreeing clear targets for reducing foetal alcohol syndrome and alcohol abuse in juveniles. And the resolution says as much. To my mind it could have been spelled out in more concrete terms than it in fact is, but if the Member States are prepared to agree this, then at least we shall have some kind of a clear-cut result, because I do not believe in saying that subsidiarity is important but then doing absolutely nothing.
Lastly, I am keen to know what the results of labelling have been. In France labels now carry a warning against alcohol consumption by pregnant women. If we have those results and it appears that labelling works, I think we should consider similar action at European level. There are also single-market reasons for doing so. We can and should do this. But I think we should only do it if it is effective, in which case I shall be happy to consider it.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I should firstly like to congratulate Mr Foglietta for his excellent work: his report very effectively tackles a tragically topical issue, that of alcohol abuse, in particular by minors. It has already been said that the aim is in no way to criminalise consumption of alcohol which, when taken in moderate quantities, may well have health benefits. The aim is rather to take a strong line against the spread of alcohol consumption among the very young.
Alcohol is often taken with drugs or alcohol itself may end up as a drug. Alcohol abuse is now a social emergency among young people because it brings with it very serious physical and psychological damage, not to mention the victims of road accidents which are increasingly being caused by drink-drivers. In Europe, Italy is sadly in the lead here with the highest number of road traffic accidents, half of whose victims are young people aged under thirty. In the majority of cases, they lose their lives at weekends, during the evening, during the night, often returning from a party or a discotheque after consuming excessive amounts of alcohol.
In conclusion, Mr President, this is an excellent report, whose line we support as it is capable of reconciling prevention of the problem with appropriate action in terms of education and information and with zero tolerance for those failing to abide by the rules.
on behalf of the Verts/ALE Group. - (DE) Mr President, a European alcohol strategy is long overdue, but we would have liked to have seen it brought forward more boldly and courageously. We have heard about the horrendous costs of EUR 125 billion a year, not to mention the great human suffering resulting from accidents or domestic violence, or the 10 million children living in families with alcohol problems. That is why it is important not to bow to the massive pressure being exerted by the alcohol lobby.
I am hugely disappointed by the announcements made by the speakers from the two big Groups, who obviously do not endorse the vote in the Committee on the Environment, Public Health and Food Safety, whose key concern is to bring in warning labels together with bans on advertising. Mr Maaten told us about the risks, about the major problem of drinking during pregnancy, about the appalling effects of foetal alcohol syndrome and the irreversible damage done to the development of the child's brain. We know about the experiences in the USA and today experts have again confirmed that warnings do have the required effect, especially in pointing out to pregnant women that drinking has devastating effects.
Why then are we not courageous enough to say that we are prepared to implement these ideas transparently and to use warning labels as wake-up calls for the women concerned? Why do we bow to the pressure of the lobby industry? I beg you once again from my heart: we would be acting like cowards if we gave way and did not have the courage to introduce those warnings, which have proved effective, and to endorse the vote by the Committee on Public Health. The same applies to advertising bans. We know, and the WHO has said it, that the European Union would save EUR 95 billion a year if we really introduced advertising bans and warning labels. After all, we know that adverts are particularly persuasive in inducing young people to consume. That is why I really can only beg you from my heart to have the courage tomorrow to implement this report. Without legislative measures in the field of warning labels and advertising bans, the alcohol strategy will be a paper tiger.
on behalf of the GUE/NGL Group. - (CS) Mr President, when I was discussing the original version of the strategy with an expert in the Czech Republic, he made just one comment: 'too little, too late'.
I would like to congratulate and thank the rapporteur for improving this outlook and for managing to give the text of this strategy a very positive direction. I would like to stress the following points in particular. Firstly, the amended text takes a positive attitude to the fact that it is necessary to spend more money on information and prevention programs to combat alcoholism. Secondly, the strategy focuses on young people, who represent a category that is particularly at risk. In this context, I welcome and support in particular Article 7 on university students and Article 16, which makes it obligatory to include warnings on labels. Thirdly, I believe that the text of Article 21, which draws attention to the relationship between sick leave and alcohol consumption, is very important. We must not forget that if the European workforce is affected by alcohol, it will not be very competitive in a global world.
I have a few doubts about the text of Article 2, which refers to a study by the World Health Organisation about the usefulness of alcohol in prevention of some diseases. With due respect to the WHO, I would like to point out that there are expert analyses available on this topic, such as the study by the team lead by Mrs Fillmore that was published in 2006: these studies show that analysis of the benefits of alcohol was based on the wrong data and that it also included, for example, older people who have stopped drinking and casual drinkers. The findings of this study are therefore fairly problematic. There is also the question of the message we want to convey to citizens with this text in Article 2. I hope that the message is not that if alcohol is drunk in small quantities, no amount will prove harmful.
Although I have made this one criticism, I very much support the strategy, that is, the text that was amended in mutual cooperation with the rapporteur, and I believe that it will be beneficial for our fellow citizens.
on behalf of the IND/DEM Group. - (SV) Mr President, in my capacity as shadow rapporteur, I want to thank Mr Foglietta for his excellent cooperation. The report describes in detail the measures that should be taken by the EU to reduce alcohol-related harm in the Member States. Criminal law is a national matter, however, not an EU matter. We cannot have opinions on what sort of penalties the Member States should issue for drink-driving or how long driving licences can be withdrawn for these types of offence. Criminal law is a strictly national preserve and must remain so. It is also proposed that information campaigns be run at EU level even through it is in fact recognised that each Member State has its own drinking culture. Each country knows best how to prevent alcohol-related harm on the basis of its own social experiences, traditions and resources. It is beneficial to exchange information but the initiative must come from the Member States and not from Brussels. The setting-up of a European prize is another way to increase the EU's influence in these matters. We need to review cooperation where the EU is competent, for example through the internal market. The Environment Committee is trying to interfere with national matters. So I now urge everyone to rap the committee's knuckles. And as far as the alcohol content limit is concerned, someone is equally dangerous whether they are a young driver, an old driver or a professional driver if they have been drinking and are out in traffic.
Mr President, I very much welcome this report and the compromise position that came from the Committee on the Environment, Public Health and Food Safety, with the sole exception of the clause on labelling, which we will try to put right in the vote tomorrow.
I start from the belief that alcohol can be good for you in regular and limited quantities, particularly at the years of discretion which you and I have reached. It is good for people as we approach maturity.
However, it can be bad for us, and that is what this report is about: it is about the binge drinking, the under-age drinking and the drink-driving; it is about the consequences of alcohol consumption in terms of the deaths of 195 000 people in Europe from accidents, violence, liver disease, lung disease, breast cancer, mental disorders, addiction, cardiovascular, foetal and reproductive problems and so forth and so on. It is the third-biggest cause of early death. That is why we need a sensible drinking policy; that is why we urge the Commissioner to stick to that sensible message that he began with and why we would suggest that he does not go down the road of trying to harmonise criminal law, not least because you cannot harmonise the enforcement of criminal law, and we know that in drink-driving that is a major problem between Member States. Equally, it is a mistake to try to harmonise labelling.
By all means, let us see what France does and let us learn from the lessons that it comes up with. However, our message tonight is: let us have a sensible policy for sensible drinking, recognising the benefits but also the risks and the hazards of alcohol, some of which can be drunk to excess, some of which can be drunk to such excess that it is alcoholism. But alcohol is with us and we need to learn to live with it.
(DE) Mr President, our rapporteur and Commissioner Kyprianou made it quite clear in their opening statements that we are concerned not with condemning alcohol as a product but with its abuse. Nor is this discussion about offering our citizens alcohol, as the report also makes clear. Let me simply remind Members of the regulation on health-related information that we adopted in this House last year. It bans health-related labelling on alcoholic drinks. The European Parliament decided to endorse that too, on the basis of very good arguments.
The resolution incorporates the priorities set out in the Commission's communication of last October - to reduce the number of injuries and deaths resulting from alcohol-related road traffic accidents. The focus on alcohol abuse by young people and children is important, but it would be a strategic mistake to pretend that only young people are affected by alcohol abuse and its adverse effects in the European Union.
Precisely because alcohol and the moderate consumption of alcohol are important components of our European culture - and that should remain the case and nor should it be criticised - we must give particular priority to raising awareness about alcohol consumption during pregnancy. The consumption even of small quantities of alcohol during pregnancy can adversely affect the child's development. I do not think the discussion about whether or not to introduce labelling will come to an end with tomorrow's vote, and in fact Commissioner Kyprianou has indicated that the Commission will very carefully observe Member States' experiences and then possibly take measures at European level.
Mr President, alcohol-related mortality and morbidity affect hundreds of thousands of EU citizens every year and alcohol competes strongly with tobacco as a main cause of preventable serious harm to humans. Road traffic accidents, domestic violence, sexual abuse of children, hepatic cancer, liver cirrhosis and foetal damage are just some of the known detriments of alcohol.
Yet alcohol is widely available at affordable prices everywhere in Europe. It is regarded as a necessary component in most social events, including many such events in the European Parliament. Its production is supported and subsidised by the EU. Its consumption is extensively and directly advertised on TV, radio and the press, and most alcoholic beverages carry no proper health hazard warning.
Why is this so? Why are national governments, national parliaments and the EU so tolerant of alcohol? Is it because of the very strong alcohol industry-related lobby? Is it because there is, historically, a general degree of naivety as regards this substance? Is it because of an as yet not well understood psychological or cultural factor? The sad fact is that the EU strategy in reducing alcohol-related harm has fallen victim to the same factors.
I dare say, respectfully, that this report, despite the noble intentions of the rapporteur, instead of tackling the problem drastically and effectively, merely scratches the surface and deals mildly mainly with heavy drinking and extreme drinking patterns, or drinking in particular circumstances, e.g. by children or pregnant women. I am not advocating alcohol prohibition, but I believe that our chance as MEPs to deal with alcohol as a potentially killer drug of addiction, the use of which needs to be seriously, not mildly, restricted, has been missed.
Unfortunately, the alcohol lobby has succeeded once again. This much watered-down alcohol strategy for Europe proved that the alcohol industry won and the EU citizens lost. Just as a piece of information, alcohol acts by interfering with the function of neurones in the central nervous system and by killing nerve cells which can never be replaced again in a person's life. So, whether we drink little or much, the damage is there. It is just the degree of damage that differs.
(SV) I want to thank the Commission for its strategy. It initiates an important and necessary discussion about alcohol in Europe even though many practical measures that I had wanted to see are absent. Alcohol is not a normal product. It has side-effects on health and the internal market must therefore take health considerations into account. This does not mean banning alcohol. It means a balanced policy with health warnings and a fair policy on alcohol imports and advertising. No one is talking about a new EU competence here, only a better application of a competence. Is a warning label and time limits for television advertising too much to expect? Is it too much to expect, having due regard to the subsidiarity principle, to recommend zero tolerance of alcohol on the road, which saves many lives? Many seem to think that only young people, pregnant women, professional drivers and addicts can have problems with alcohol. That is wrong. Total freedom for the alcohol trade is not liberal. It reduces people's freedom and increases the costs of healthcare unnecessarily. It reduces the freedom to feel safe on the road. It reduces the confidence in being able to go home safely from the pub and it reduces children's safety in the home. It is anti-liberal not to take health considerations into account in alcohol policy.
(GA) Mr President, I should like to support the call in the report for society to address the problems of alcohol abuse. The social and economic impact of alcohol abuse on Ireland as a whole is almost incalculable. We should also look at good practice in other EU countries, for we could devise a much better long-term policy to tackle alcohol-related harm. The signs of alcohol abuse are discernible in the indiscriminate violence on the streets and in domestic violence.
There should be interpreting!
(The speaker continues in English.)
People knew I was coming tonight, people knew I was speaking at this time, people know that my language is now a working language of the European Union. I gave proper notice. I would like there to be interpreting. I will be very unhappy if there is no interpreting for what I wish to say tonight.
(The speaker reverts to Irish.)
(GA) We need to exercise scrutiny. We have to deal with the matter of alcopops and the use of special offers and other marketing ploys designed to increase alcoholic drink sales among young people in particular. It would also be a good thing to put a warning on labels aimed especially at pregnant women. The sale of alcohol needs to be monitored more closely.
(The speaker repeats her comments in English.)
We need, certainly, a special focus on alcohol-related harm in young people. We need more stringent monitoring of the laws on selling alcohol to under-age children. We need to address the question of alcohol, alcopops, the use of special offers and other marketing devices designed to increase the sales of alcoholic drinks among young people in particular, looking at the availability of public transport at night, the encouragement of designator-driver programmes, and it would also be good to have labelling on alcoholic drinks specifically designed and directed towards women who are pregnant.
(The speaker reverts to Irish.)
(GA) I am most annoyed that interpreting is not available!
(The speaker continues in English.)
I am very unhappy that there was no interpreting here. I have played fair with Parliament since my language became an official and working language and I had hoped that it would also play fair with me.
(Applause)
(PL) Mr President, the resolutions that have been prepared and other preventative measures aimed at counteracting the negative effects of alcohol abuse cannot at the same time promote the consumption of alcohol advertised as being part of the European cultural heritage and lifestyle, as well as questionable WHO opinions about the health-promoting effects of alcohol, which are problematic, since the harmful effects of this product have been proven.
A liberal law allowing children and young people to consume addictive substances, including alcohol in tubes or alcopops, at a time where there is an epidemic of psychological disorders would be both careless and reprehensible, and cannot be considered as counteracting, but rather as promoting, alcoholism and other addictions. Even the smallest dose of alcohol and narcotics given to a child is extremely harmful. It should be a priority to impose a strict ban on the advertising and supply of alcohol and narcotics to children and young people, including when this is done in a covert manner.
(PL) Mr President, alcohol abuse is currently a serious social problem in the European Union. In fact, the highest percentage of persons abusing alcohol is found in Europe. I do not believe, however, that one can make a comparison between tobacco products and alcohol. While it has been shown scientifically that tobacco products are harmful, alcohol is harmful only when consumed in excessive quantities or by persons who should not drink it. What is more, there is well-known research showing that small quantities of alcohol have a positive effect on circulation. The issue here is the drinking culture and the promotion of social responsibility by alcohol producers in Europe.
Taking the above arguments into account, I believe there is no justification for labelling alcoholic beverages in a similar way to tobacco products. On the contrary, it would be much more effective for reducing alcohol consumption to avoid expensive procedures for harmonising the manufacture of packaging and invest money in information campaigns.
It is our responsibility to reach high-risk groups such as pregnant women, young people and drivers through well-structured educational approaches. It would be worth extending standard campaigns to include alcopops, alcoholic beverages frequently consumed by young people, which are generally considered to be fairly harmless or even as not containing alcohol.
Actions that I absolutely do support are moves to reduce to a minimum the permitted blood alcohol levels not just for young drivers, but also for persons working in public transport. All these measures, which are essentially hardly coercive, are however enormously effective and will help to limit the consumption of alcohol in Member States. It is also worth considering one additional issue: the consumption of alcohol and alcohol dependence, especially in young people, goes hand in hand with other addictions, which combine and often lead to tragedy. It would be worthwhile for Parliament and the Commission also to consider these other addictions among young people.
(NL) Mr President, ladies and gentlemen, alcohol-related damage is a growing problem. The figures speak for themselves. Five per cent of men and 1% of women are addicted to alcohol. Twenty-five per cent of deaths in young people aged 15 to 30 are alcohol-related. Child abuse is often the result of excessive drinking. These figures often conceal a lot of suffering. Addiction, medical problems, social misery, abuse, all these things are well known. Less well known are the serious consequences of drinking alcohol when pregnant. There may be serious harm to the unborn child. Children with foetal alcohol syndrome are damaged for life. It is increasingly recognised that drinking is extremely harmful to children and young people. Youth drinking can cause lasting damage and can adversely affect academic performance and IQ.
Obviously, measures are needed quickly to dissuade youngsters and pregnant women from drinking. One of the most effective ways may be health warnings on bottles. So I urge Member States to bring forward proposals as soon as possible to make health warnings compulsory. In the absence of any European legislation each Member State is free to make its own rules. Warnings on bottles are effective, as studies in the USA have already shown. And I urge the drinks industry to take responsibility itself for warning young people and pregnant women about alcohol. Better to warn people now than face a whole lot of damage claims in ten years' time. Warnings are now a normal part of social responsibility, in which the drinks industry too must share.
Lastly, I call on the Commission to come up with adequate proposals at the earliest opportunity. It is hard to see why warnings on cigarette packets have not been followed by warnings against alcohol. So I urge the Commission please to waste no time in introducing measures to make health warnings aimed at young people and pregnant women compulsory. It is important to place the health of the public above the interests of the wine industry.
Mr President, I congratulate the rapporteur on this important report.
I wish to draw attention to the role that alcohol plays in the incidence of suicide, with studies showing that over 20% of persons committing suicide used alcohol prior to death. Indeed, when the legal age for drinking alcohol was raised from 18 to 21 in the US, the most notable impact was on the reduction of accidents in the home, at work and on the roads, but there was also a 7% reduction in suicides.
There are many excellent suggestions in this report that I support. However, I have one slight reservation concerning the part of recital K which states: 'whereas measures should also be taken to prevent the consumption of alcohol by minors and pregnant women'. I know there are major issues with regard to foetal alcohol syndrome, and I am in favour of information labels, warning labels, curbs on advertising and pre- and post-natal support, but the suggestion that we should prevent pregnant women from taking a drink is a step too far. We are not in the business of prohibition - that does not work - but we need what is proposed in this report, and much more.
(FI) Mr President, Commissioner, the report fails to mention one crucial issue: a position on the price of alcohol and taxes on alcohol. In Finland we have identified a clear link between the price of alcohol and its consumption. The lower the price, the more it is used, and vice versa. Raising tax on alcohol reduces its consumption.
In Estonia, our neighbouring country, the tax on alcohol is low. Because of this, and because the EU prevents quantitative restrictions on imports, Estonia is causing a huge public health problem in Finland. Finns can get cheap spirits in Estonia, less than 100 kilometres away, and that is stopping Finland from adopting what has been found to be the best approach, which is to impose a fairly high tax on alcohol for the sake of the health of its citizens. Estonia's cheap spirits, its policy if you like, and the resulting reduction in tax on alcohol in Finland, has led to almost a thousand alcohol-related deaths in my country. In that way Estonia is killing Finns. In this context, therefore, we need to speak about prices and taxes.
Mr President, in the US there has been warning of the effect of alcohol on babies in utero for 20 years because they had a problem with alcohol-related harm. Only 20% of American mothers-to-be drink in pregnancy. In Europe, we do not label. Eighty per cent of Irish mothers drink. Seventy per cent of mothers in the UK drink. I know mothers in Ireland. I know that many of them would not drink if they understood the harm. Labelling may not be an instant solution, but, over time, it is proved by the US experience that it has an effect and brings down foetal harm.
For adults, moderation is the key word, but for the child before birth there is no safe level. Even low consumption can create organic brain damage that results in hyperactivity, impulsivity and even an increased risk of suicide. There are learning and coordination difficulties as well. One of the results of foetal alcohol exposure is a tendency for the child to grow up and to binge drink when he or she gets older. That shows it becomes self perpetuating. It is time to break this cycle.
(ES) Mr President, Commissioner, first I would like to welcome this strategy on alcohol which the Commission is proposing, precisely because it seeks to resolve the problem through prevention and education by publicising guidelines for moderate, responsible drinking.
I would also like to congratulate Mr Foglietta on his prudent report, but I would say once again that it is not alcoholic drinks per se that should be criminalised but abuse of them.
Moderate consumption of fermented drinks such as wine or beer by healthy adults is not only unharmful but even good for one's health and can form part of a balanced diet. Moderate consumption may protect the body from cardiovascular and degenerative diseases, as has been shown in many scientific reports.
Consumers are entitled to full, truthful information on the risks and benefits to health of alcohol consumption, but the appropriateness of health warnings on wine and beer labels must be called into question given that they have been shown to be ineffective in countries where they have been adopted.
Specifically, there is no scientific evidence to demonstrate the effectiveness of health warnings on labels in terms of preventing abusive consumption. Moreover, specific labelling for pregnant women would also appear to be ineffective.
The best ways to achieve the objectives set out are good awareness-raising and educational campaigns directed especially at pregnant women and young people.
I would also like to say that the recently established Forum on health and alcohol, which brings all interested parties together with the objective of combating excessive, abusive alcohol consumption, appears to me to be a very appropriate initiative and I hope that the Forum's conclusions can also help to resolve this problem.
Finally, I would like to point out that the phenomenon of drunkenness in young people has gone hand in hand with a reduction in the per capita consumption of wine in the European Union. I think that this is something to bear in mind because the issue is a good deal more complex than it would appear.
Mr President, tonight's debate on an EU strategy to support Member States in reducing alcohol-related harm should be wholeheartedly welcomed. It carries on the work that I conducted in my report in 2001 on young people and alcohol and its negative effects. The globalisation of the alcoholic drinks market and the increase in binge drinking across the EU is a phenomenon that politicians and health bodies alike are trying to grapple with.
In order to share best practice and to see how other countries are coping with similar problems, cooperation at EU level is essential. For starters, one accident in four can be linked to alcohol consumption, with 10 000 people killed in alcohol-related road accidents in the EU each year; 35% to 45% of traffic accident deaths are of young people aged 18 to 24. Drink-driving accidents are even more revealing: two thirds of the people involved were between 15 and 34 years old and 96% were male.
Alcohol is estimated to be the causal factor in 16% of cases of child abuse and neglect. Take the subject of foetal alcohol syndrome (FAS) or foetal alcohol spectrum disorder (FASD): prenatal alcohol abuse is the commonest acquired cause of mental retardation. More recently, medical professionals have stated there is no such thing as a safe level of alcohol consumption during pregnancy.
In 2001, at the time of my report on young people and alcohol, FAS was relatively unknown. Six years later there would appear to be more than acceptance of the argument that, if the same alcoholic beverage in the USA has an FAS health warning, why cannot the exact same product in the EU have the same warning? There is no difference between the two products: just that one is sold in the US and the other is not.
As Ms Sinnott said, the rates of women drinking whilst pregnant are 20% in the USA, where FAS labelling has been used, whereas in Ireland they are 80%, in the UK 75% and in the EU as a whole 40%. FAS warnings on alcohol products would be easy to introduce and their impact, combined with public health education and information, would be important in preventing FAS in the EU.
(FR) Mr President, Commissioner, ladies and gentlemen, various figures have been quoted this evening, and in the report by Mr Foglietta. I would like to point out that behind these cold statistics there are, first and foremost, human tragedies. I was head of a psychiatric hospital for some years and many of our patients were alcohol-dependent.
Paragraph 26 of the report states that we need to know the causes. We have not talked enough about that this evening. If we want to decide on the right action to be taken with young people, old people, men and women, we have to know the causes.
I am therefore urging that, in any action that is taken, more research is done in each of the Member States and in the European Union as a whole to find out more about why these young people feel the need to drink to excess. Why, too, do old people, isolated at home, drink too much? Why do men drink at work? Until we have found out the real reasons for this over-consumption, we shall not be able to provide proper answers.
Mr President, overall I welcome this report. I think it finds the right balance between recognising established cultural habits and the very worrying trend of harmful consumption of alcohol, particularly the growth in the hazardous binge-drinking culture among our young people.
The Commission in its approach identified key targets - protecting our children, combating binge-drinking, reducing injuries and deaths from alcohol rage, road accidents and the whole area of suicide. My colleagues have pointed out the areas of concern extremely well. I would now like to emphasise myself the need to add the serious risks of pre-natal alcohol exposure as a key target in the Commission's list to be worked on, and for the health and alcohol forum proposed by the Commission particularly to take up this issue. This is because the area of the pre-natal damage done by the consumption of alcohol is one very poorly understood by the public at large.
No amount of alcohol is safe during pregnancy, because alcohol is a teratogen. In fact it is more dangerous during the second and third trimesters, which is what most pregnant women do not understand, because it is usually the first trimester that is the area of concern in terms of taking medication or drugs or any such substances. Alcohol is particularly dangerous in the second and third trimesters. Without shaming and blaming, we need to get an educational information campaign out through the Member States, through the GPs, to alert pregnant women immediately to the dangers of alcohol in this area. Colleagues have mentioned ADHD. There is also Asperger's Syndrome. The medical research community has had difficulty in getting published in this area, owing to the politics of alcohol. Let your forum take over this issue and go further with it.
A final word on alcohol abuse as part of polydrug abuse. In Ireland a fifth of those treated for problem alcohol use also misuse drugs, and a recent study in France found that driving under the influence of cannabis doubles the risk of being responsible for an accident. The increasing prevalence of polydrug use needs to be addressed urgently by your forum too, and by each Member State, and the necessary technical supports to detect polydrug use, particularly at roadside police checks, need to be enhanced, with technical support being given to our police authorities.
(RO) Mr President, I would like to congratulate the rapporteur. The results of the report are meant to reduce the damage caused by alcohol and to protect the health and welfare of EU citizens, as we all know very well that alcohol is one of the most dangerous factors causing disease and premature death in Europe and also a series of social problems.
I appreciate that attention is paid both to reducing the harmful effects of alcohol on consumers and on third parties, vulnerable social groups, such as children, young people and pregnant women. We can also add to all these, social damage such as domestic violence, neglected children, unemployment and social exclusion.
The importance paid to education, to information and education campaigns in order to prevent the dangerous and harmful effects of alcohol consumption, such as exchanges of best practices at European level, are important elements in reducing the harmful effects caused by alcohol.
The general approach of the report succeeded in bringing out the essential problems of alcohol consumption in the European Union and is an important step in the fight against excessive consumption.
(FI) Mr President, the problems resulting from the dangerous and harmful consumption of alcohol have grown alarmingly in recent years in all the Member States of the European Union. Our society pays a hard price for this every year, in terms of both direct and indirect costs.
The most acute problems of alcohol consumption relate to young people. The young are more prone to physical and mental problems and to the social harm caused by their own drinking and that of others. The problems of alcohol use, however, do not just concern the young. Alcohol plays a part in the majority of homicides, and it causes 17 000 needless deaths on the road a year. In the 1970s 200 people died of cirrhosis of the liver every year in Finland: now it kills 1 000 people a year.
At European level we need to take urgent action to harmonise the tax on alcohol upwards. I would like to urge the Commission to draft ambitious common targets for the Member States to reduce the dangerous and harmful consumption of alcohol.
(DE) Mr President, Commissioner, ladies and gentlemen, European need not, may not and cannot regulate everything. Member State subsidiarity and less bureaucracy are the slogans of the moment, which we keep repeating when we speak with members of the public. The European Union's competence is constantly being questioned, but Europe should and indeed must be the motive force for development. The Commission's right of initiative is a documented right. Where no legislative instrument exists, it uses that right of initiative to focus on a thorny subject, draw Member States' attention to abuses and call for action. That is the legal basis of this Commission proposal, and we must use it.
We must curb the adverse effects on health of risky and excessive alcohol consumption and its social and economic consequences. A European strategy is to be formulated in order to support the Member States in their endeavour to reduce and prevent alcohol-related damage. That includes research into its root causes, as has just been said. It also includes, however, informing, instructing and raising awareness among the public; that is the crux of the matter, those are the key points. Every individual is free to decide. But individuals can use that freedom only if they are informed about the consequences and effects of their actions.
Upbringing and education are the key factors. Upbringing within the family lays the foundations for a well-ordered and solid way of life, and we should put the focus on that, followed by schooling and advice. The same applies to alcohol awareness.
I support Parliament's report, which improves the Commission document in many areas. I am, however, resolutely opposed to the calls for health warnings. There are clear rules on the labelling of alcohol. The labels indicate the alcohol content. Transposing and understanding what it says on the labels is the basic way to pass on information. That, ladies and gentlemen, is general knowledge! Everybody must be in a position to use that information for themselves in a responsible manner. The same applies to most things in life: to eating and drinking just as to exercise, sport and fitness.
(BG) Mr. Chairman, Commissioner, it is a gratifying fact that the European Parliament is adopting this strategy as a timely and important measure. The use of alcohol, which often turns into abuse, affects many people, including children and adolescents. This is a threat which society still fails to recognize, probably due to information deficit. The abuse of alcohol affects not only the individual health condition and reproductive health but it also damages healthcare systems, increases anti-social behaviour, leads to growing crime rates and drop-outs from school and, for this reason, to decline in the education rates. Therefore we need public awareness, educational and preventive programmes to form a specific type of behaviour.
I find two key words in this report: risk and security. For the purposes of achieving solidarity in the policy, the European Commission could discuss two important measures: to propose a targeted programme to be implemented by the Member States for a large-scale study of the impact of the use of alcohol and the impact of the awareness of this problem among citizens, and to establish a specialised fund for preventive programmes, where part of the revenues from advertising alcohol could be allocated.
(LT) The battle against the harmful effects of alcohol is as old as time. The Dry Law and various prohibitions that were applied in some countries did not produce positive results. However, the Commission Communication on an EU strategy to support Member States in reducing alcohol related harm is a very important initiative. The Commission, having generalised the experience of the Member States and identified the problems common to them all, has introduced the priorities for reducing alcohol-related harm. It is believed that implementation of the important priorities introduced, such as the protection of young people, children and unborn babies, the prevention of drinking when driving and other restrictions will make our society more responsible, healthy and abstemious. I wish to emphasise the huge risks faced by young people drinking alcohol. It is sad, but the permissible age for drinking alcohol is getting lower and lower in many countries. Good practice is therefore very important. I would like to propose linking the practice of reducing alcohol related harm in young people to EU programmes for young people. The development and implementation of such programmes would help to occupy their leisure time and help to protect them from malignant alcohol consumption.
(DE) Mr President, Commissioner, I believe alcohol was dangerous in the past and alcohol is dangerous today. In paragraph 5.4.1 of its proposal the Commission rightly states that moderate alcohol consumption appears to offer some protection against coronary heart disease among people over the age of 45, but I believe it is a myth, based on very weak scientific foundations, to say that a little alcohol is good for you. Alcohol is dangerous. It is a poison and even small quantities affect health. Of course tolerance thresholds must be laid down.
We in the various European countries have learned how to handle the drug that is alcohol. The British, for instance, seen in terms of consumer habits, are what is called binge drinkers. Consumption per capita is relatively low, yet there are sometimes these excesses, which lead to serious damage. We in Austria are so-called integrative drinkers. We have a relatively high per capita alcohol consumption but fewer excesses. There are, therefore, very wide national differences depending on national historical developments.
The Commission is taking the right approach to the problem. It is saying that it will not relieve the Member States of their responsibility. Yet there are European tasks that can be tackled together. One example is the attempt to create a proper database. The statistics vary widely. It is a mistake to believe that we saw less alcohol-related damage in the past. The diagnostic approach was different at the time, and there was less public awareness of the issue.
That is why I believe it is important for us in Europe to know what we are actually talking about. It is also important to tackle new phenomena in consumption patterns. One is the fact that growing numbers of young people begin to drink at a very early age, which causes very serious harm. On the question of labelling in general, let me say that I think that falls short of what we need. It would be wrong to believe that a phenomenon as complex as alcohol consumption can be resolved simply by putting a label on a bottle. That would be an easy way of shirking our political responsibility.
(SV) Mr President, I welcome the strategy even though I think that it has been watered down. At last there is a single document with targets which can hopefully only be developed. The positive thing about the strategy is that it shows which methods work in reducing alcohol consumption and thus in reducing damage and tragedies caused by alcohol. But if the methods proposed by the report are to be used fully in the Member States, the EU's legislation must be adapted. First of all, import quotas must be reduced. Each country's efforts to work with restrictive measures are undermined or made impossible when alcohol may in principle be freely imported from other countries. In addition, minimum taxes should be raised on public health grounds. I would also like to see health warnings introduced on alcohol just as on tobacco. I would therefore urge you to vote against amendments that weaken the text.
(FI) Mr President, one of the most common proverbs in my country describes alcohol as the drink of the wise. This is certainly not a message that alcohol would make anyone wise, but that it only suits those for whom a sense of occasion and moderation are familiar concepts. I therefore have no problem agreeing when our Group's shadow rapporteur, Mrs Sommer, draws attention to a strategy for preventing the dangers associated with alcohol. We need to start by recognising the various alcohol cultures that exist and finding effective solutions to real problems, i.e. abuse and underage drinking. There is no need to stigmatise the products themselves or moderate consumption. We therefore need cooperation on the part of different agencies and national solutions to local problems.
On one issue I nevertheless want to see EU action, and that is an upward adjustment of the taxation levels for alcohol across a broad front. We need to acknowledge that the costs of alcohol abuse to public health are massive, and they will not be held in check unless we have common economic policy instruments.
In this respect my own country is an unfortunately good example. EU membership compelled Finland to lower tax on alcohol, when the right to restrict imports of alcohol ended. A recent study shows that the number of sudden alcohol-related deaths has clearly increased since the tax on alcohol was reduced in 2004 and consumption began to rise sharply. The rise was 17% up on the figures for 2003, and that does not take account of the other consequences.
Our public health problems are so serious that we are once again compelled to raise taxes. At one time I myself simply proposed disobedience on the part of individual Member States, which is to say restricting imports after the transition period had ended, on the grounds of Article 30 or 95 of the Treaty. Nothing was done at the time, unfortunately, and now the whole nation is paying the price, a nation which is obviously not wise enough.
(SK) I was recently watching a television report about young people in Scandinavian countries who go on a boat trip on Friday evening to Estonia, for example. Once there they buy two big cases of vodka and drink themselves into a stupor on their way back. That said, similar and other variations on drinking to excess can be seen in all countries of the European Union. There is no doubt that measures leading to lower alcohol consumption will have a positive impact on the health of the population, social conditions, accidents both at work and outside work, and traffic accidents.
I would like to focus on the damage done to health by excessive consumption of all types of alcoholic drinks. It is necessary to keep pointing out, to young people in particular, that even regular consumption of beer leads to alcohol addiction that is no less serious than the alcohol addiction caused by wine or spirits. It is terrible that people keep on frivolously underestimating the seriousness of liver disease, which can result often in cirrhosis and frequently in death. Regular drinking gradually changes not only an individual's desires and character traits, but can also destroy one's family life, in addition to causing serious neurological changes on many occasions. A young alcoholic loses his ability to strive for higher aims and ideals and his emotions become so numb that he finds it difficult to form healthy relationships or to have a healthy family environment.
Foetal alcohol syndrome seriously harms not only the mother but above all the child, causing developmental disabilities and malformations in new-born babies. It is surprising how little attention is paid to informing pregnant women about this in many Member States. Finally, the number of people who drive a car or a motorbike under the influence of alcohol is shocking. I personally advocate the possibility of harmonisation right across the EU, where zero tolerance for blood alcohol levels in drivers should apply.
on behalf of ITS Group. - (RO) Mr President, dear colleagues, alcohol consumption is a habit transmitted from generation to generation. In several countries there is a saying related to alcohol consumption, according to which it should be the exclusive concern of men. There are not many approaches for reducing the harmful effects of the dangerous and noxious consumption on children and pregnant women. Alcohol has more numerous and more various consumers than tobacco, traditional production techniques, meaning uncontrolled marketing methods and related risks.
In this case it is necessary that article 16 of the report encourage the approach of innovative means of disseminating information and awareness-raising related to alcohol consumption. Instead, using warnings on the labels of alcohol products, similar to those for tobacco products, cannot be viewed an innovative approach since it has not proven adequately effective for tobacco. It is necessary to carry out a European survey on the influence of this warning procedure for addicted consumers, regardless of their age, occupation and gender, but also for the internal market.
The European Parliament must put forward a resolution without any ambiguity, to give some time to draw up other information and awareness-raising methods so that it provides the Member States with an efficient framework for combating abusive alcohol consumption and promoting moderate and responsible alcohol consumption.
Member of the Commission. - Mr President, I should also like to thank all the Members for a very interesting debate.
I would like to tell you a story from Greek mythology. You can find this story depicted in mosaics in Pathos in Cyprus. It is the story of the first wine drinkers. A servant of the god Dionysus stole wine to give it to humans for the first time. They drank it, got drunk for the first time in human history, thought they were poisoned and killed the servant who had given them the wine.
In this day and age the solutions are much more complicated, and we must come up with a different approach. Everyone has chosen a different approach. Some say that we have gone too far, others that we have not gone far enough. Some would have wanted us to legislate on everything, others that everything should be done by the Member States.
The fact is that the solution lies somewhere in the middle. We are to complement Member States and support them in their policies, but that does not mean that there is no role for the European Union, as was reflected in the report and what Members have said. At the same time, not everything can be solved through legislation. We must, therefore, give the forum a chance to work and produce concrete results, which we will monitor. However, at the same time, as has already been said, legislation exists in the Member States on many of these aspects. It is implementation that is lacking and causing the problem. Therefore, putting pressure on the Member States will help us to achieve positive results.
No matter what each side expected, we should not underestimate the importance of the fact that, for the first time, we have acknowledged at European level that there is a problem regarding alcohol-related harm, that there should be a European strategy - which has been adopted today - and that we now have a European debate, a European initiative and European action. This is important. No Member State can solve this problem in isolation and no Member State is immune from this problem. There is now binge-drinking in Spain, which used to be a north-western European problem. Therefore, one sees that, given cultural interchanges and other reasons - a social analyst could explain why this is happening - we have the same problems moving across borders, and there are no geographical barriers to such problems. They exist everywhere in the European Union.
This is the first important step, though not the last one. If we do not see a result within a reasonable time then we can re-evaluate, reassess and re-examine this strategy and take a different approach or a different course. However, we are on the right track for now. Once again, I would like to thank the rapporteur, the committee and the Members for supporting this strategy. I look forward to working with you to achieve the results that we all desire.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (HU) The excessive consumption of alcohol is a blight in European societies. We are losing innumerable lives to illnesses caused by alcohol consumption, and the number of victims of drink-driving is also extraordinarily high in the Member States. Alcohol consumption and habits vary from country to country and indeed from region to region and so it is proper that defensive strategies are created in the Member States. There is still a need for individual EU directives. Minors have to be protected in every possible way from alcohol, and to achieve this even more stringent sanctions are needed. In the spirit of 'don't drink and drive', zero tolerance and a 0.00% blood alcohol level must be introduced for drivers throughout the entire EU. But we will not make progress with prohibitions alone, as is so well demonstrated by the ignominious failure of the American Prohibition. We must popularise good habits in alcohol consumption and the consumption of low-alcohol beer and wine. We must act robustly against the trade in types of alcohol that are adulterated, fake, of poor quality and harmful to health.
in writing. - It is a worrying trend that in recent years alcohol manufacturers are targeting under-age drinkers with products such as 'alcopops'. Binge drinking is increasing amongst young people and it is important that we tackle this development effectively. I believe that a good way to do this is to encourage supermarkets and shops to better separate alcopops from soft drinks. Alcopops, along with other alcohol drinks, should also carry adequate health warnings. I am pleased that my amendments along these lines were incorporated into the report. Of course, to tackle under-age and binge drinking effectively, national governments must also focus on the consumer through changing attitudes towards alcohol. I therefore welcome the focus on information and awareness-raising campaigns such as through school-based educational programmes. I also support the recommendations that the limit for blood alcohol content (BAC) should be set as close to 0.00% as possible, especially for new drivers. I believe that the widespread availability of breath analysers, suggested in the report, can help to deter potential drink drivers. National governments can do more to ensure the availability of public transportation for drivers who have consumed alcohol.